appellant's petition to terminate Ire's parental rights as to I.C.W.
                 Appellant appeals. 2
                             "[W]hen petitioning the district court to terminate a parent's
                 parental rights, a petitioner must demonstrate by clear and convincing
                 evidence that termination is in the child's best interest and that parental
                 fault exists." In re Parental Rights as to C.C.A., 128 Nev. Adv. Op. No. 15,
                 273 P.3d 852, 854 (2012); see NRS 128.090(2); NRS 128.105. This court
                 will uphold the district court's termination order when it is supported by
                 substantial evidence. In re C.C.A., 128 Nev. Adv. Op. 15, 273 P.3d at 854.
                             Appellant first argues that the district court abused its
                 discretion because it failed to find that Ire's felony convictions rendered
                 him an unfit parent, thereby establishing parental fault. See NRS 128.018
                 (defining "unfit parent"); NRS 128.105(2)(c) (providing that parental
                 unfitness is grounds for a finding of parental fault). NRS 128.106(6)
                 provides that when determining parental unfitness, the court shall
                 consider, among other things, a parent's felony conviction if the facts of
                 the crime indicate that the parent is unfit to care for the child. Here, the
                 district court did consider Ire's felony convictions in compliance with NRS
                 128.106(6), as indicated by the record on appeal and the district court's
                 findings that Ire's convictions did not involve conduct related to abuse or




                       2Although it does not affect the disposition of this appeal, we note
                 that appellant's appendix is inappropriately attached to the opening brief.
                 See NRAP 30(c). Also, the citations in appellant's brief reference the page
                 of the transcript rather than the page number of the appendix as required
                 by NRAP 28(e)(1), and the brief is not double-spaced as required by NRAP
                 32(a)(4). We caution appellant's counsel that all future filings must
                 comply with the pertinent appellate rules.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 neglect of the child, the natural mother, or any caregiver of the child. 3
                 Additionally, the record contains substantial evidence supporting the
                 district court's conclusion that appellant otherwise failed to present clear
                 and convincing evidence of Ire's parental unfitness.      See In re Parental
                 Rights of J.L.N., 118 Nev. 621, 629, 55 P.3d 955, 960 (2002) (holding that
                 the separation between parent and child due to a parent's time spent in
                 prison and the obstacles the remaining prison sentence posed to
                 reunification were insufficient grounds to establish parental fault).
                               Appellant also challenges the district court's finding that
                 terminating Ire's parental rights was not in I.C.W.'s best interest.
                 Appellant points out that during the hearing, I C W testified that she
                 would like to be adopted by her maternal grandmother because she enjoys
                 living with her. The record, however, also makes clear that I.C.W. did not
                 want Ire's parental rights terminated, and that I.C.W. was not aware that
                 in order for her grandmother to adopt, Ire's rights would be terminated.
                 The record indicates that I.C.W. may continue living with her
                 grandmother regardless of the outcome of appellant's petition. The record
                 also supports the district court's findings that Ire maintained a strong
                 bond with the child and that I.C.W. wanted her father to continue to
                 remain an integral part of her life. We conclude that clear and convincing
                 evidence supports the district court's finding that terminating Ire's
                 parental rights was not in I.C.W.'s best interest. See In re Parental Rights
                 to Q.L.R., 118 Nev. 602, 608, 54 P.3d 56, 59-60 (2002) (holding that it was
                 not in a child's best interest to terminate her incarcerated father's rights



                       3 The record before this court does not indicate that appellant
                 presented any further evidence of the facts of the crime.



SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e
                  when nothing indicated that the two could not form a loving and
                  supportive relationship in the future, and noting that Nevada's statutory
                  scheme does not support termination based solely on the duration of
                  incarceration).
                              For the reasons discussed above, we
                              ORDER the judgment of the district court AFFIRMED.



                                                            P  C04..XCL
                                                            Parraguirre
                                                                                         j.




                                                                          ttrf          , J.




                                                            Cherry



                  cc: Hon. Cynthia N. Giuliani, District Judge, Family Court Division
                       Clark County District Attorney/Juvenile Division
                       Lewis Roca Rothgerber LLP/Las Vegas
                       Special Public Defender
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1047A    ae